Citation Nr: 1241367	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-47 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased disability rating for a service-connected lumbar spine disability, evaluated as 10 percent disabling prior to March 4, 2010, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The February 2010 rating decision enacted the Board's January 2010 service connection grant and assigned an initial 10 percent disability rating.  The September 2010 rating decision assigned a temporary total rating for surgical convalescence from May 5, 2006 to June 30, 2006, a 10 percent rating from July 1, 2006 to March 3, 2010, and a 20 percent rating effective March 4, 2010.  The Veteran's disagreement with the assigned ratings gave rise to the current appeal.

In May 2012, the Veteran testified in a video-conference Board hearing conducted before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's lumbar spine disability has been productive of muscle spasm or guarding resulting in an abnormal gait and abnormal kyphosis.

2.  Throughout the rating period, the Veteran's lumbar spine disability has not been productive of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

3.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for the orthopedic manifestations of a lumbar spinal disability have been met for the appeal period prior to March 4, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5237 (2012).

2.  The criteria for a disability rating in excess of 20 percent for the orthopedic manifestations of a lumbar spinal disability have not been met for the appeal period commencing on March 4, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5237 (2012).

3.  The criteria for a 10 percent disability rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2012).

4.   The criteria for a 10 percent disability rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

In the instant case, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As VA's duty to notify with regard to the Veteran's lower back disorder service connection claim has been satisfied, the appeal may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal has been obtained, including the Veteran's VA treatment records.  He was afforded a VA examination and has not indicated that his condition has not worsened since that time.  Moreover, the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran also testified at a hearing before a before the Board, which was chaired by the undersigned Veterans Law Judge.  

With regard to the Veteran's Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the Veterans Law Judge did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim.  The Veterans Law Judge asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  While the Veterans Law Judge did not specifically seek to identify any pertinent evidence not currently associated with the claims, this was not necessary, as the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran was also provided with several relevant VA examinations during the instant rating period.  The Board finds that these examinations are adequate, in their aggregate, to adjudicate the Veteran's increased rating claim, as they reference Veteran's reported symptomatology and include assessments of his functional impairment and clinical findings relevant to the applicable rating criteria.  Moreover, neither the Veteran nor his representative have directly asserted that the proffered examinations are inadequate.  To the extent the Veteran's representative alluded to a potential inadequacy with regard to the Veteran's October 2011 VA examination, stating that the clinical findings varied greatly from those recorded during the Veteran's March 2011 VA examination, neither the Veteran nor his representative have specifically asserted that these examination findings were inaccurate.  Moreover, the Board does not find any apparently aberrant discrepancies upon review of the examination report.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Claim Seeking Higher Evaluations

As referenced above, the Veteran is in receipt of a schedular 10 percent disability rating for his service-connected lumbar spine disability prior to March 4, 2010, and a 20 percent disability rating thereafter.  He contends that the severity of his lumbar spine disability is greater than his currently-assigned disability ratings contemplate, but asserts that the severity of his disability has remained consistent throughout the instant rating period.

Disability evaluations are determined by comparing the Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  The Board considers all the evidence of record in making its determination, although it may not necessarily reference each and every document in its decision, but when a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Likewise, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Diagnostic Code 5243 provides that a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is assigned when the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's lumbar spine disability may also be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this rating criteria, a 20 percent rating is assigned for the orthopedic manifestations of a lower back disability when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2012).  

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012). 

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 60 percent disability ratings are assigned for mild, moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve.  

It is noted, however, that the regulations regarding back disabilities were written to take pain and other symptoms into account.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   Specifically, when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The relevant evidence of record includes the Veteran's lay statements, VA examination reports, and VA treatment records.  

As referenced above, for the appeal period prior to July 1, 2006, the Veteran is in receipt of a temporary total disability rating awarded for his convalescence from his back surgery.  Thus, the Board will not consider evidence reflecting the severity of the Veteran's service-connected lumbar spine disability during this portion of the appeal.

A September 2006 VA treatment record reflects the Veteran's report that since his recent surgery, his right radicular pain had resolved, but that he was experiencing ongoing right, central, lower back pain.  The treating medical professional noted an assessment of resolved right sciatica and probable right sacroiliac pathology, for which he prescribed a sacroiliac steroid injection.  However, the treating medical professional further noted that if the injection did not resolve the Veteran's pain, his pain was more referred back pain, as opposed to pathology of his sacroiliac joint.  An October 2006 VA treatment record reflects that the Veteran received a steroid injection into his right sacroiliac joint to treat related pain in that area, immediately after which he reported experiencing a reduction in the severity of his pain.  A November 2006 VA treatment record reflects the Veteran's report that he was continuing to experience chronic right buttock and hip pain, which the treating nurse practitioner assessed as possible trochanteric bursitis.  A December 2006 VA treatment record reflects the Veteran's report of experiencing a decrease in the severity of his right hip pain as the result of his prescription medication and participation in his recommended exercise program.

January 2007 VA treatment records reflects the Veteran's report that his right lateral buttock and groin pain had not improved.  Accordingly, a rehabilitation medicine consultation was requested.  A February 2007 VA treatment record reflects the Veteran's report of continuing to experience right flank and buttock pain, unchanged by his recent steroid injection or by engaging in or refraining from physical exercise.  An April 2007 VA rehabilitation medicine consultation note reflects that a recent magnetic resonance imaging (MRI) study revealed degenerative changes in several areas of the Veteran's lumbar spine, and the treating physician prescribed a form of pool-based physical therapy in order to aid the Veteran in resuming his former high level of physical activity and fitness.  A May 2007 VA treatment record reflects the Veteran's report of engaging in this prescribed form of physical therapy, but that he had ceased using his prescribed medication, due to the adverse side effects.  A June 2007 VA treatment record reflects that the treating neurosurgeon ordered several diagnostic studies to determine the etiology of the Veteran's chronic right buttock pain.  An August 2007 VA treatment record  characterizes the Veteran's symptoms as radiating back pain and notes that a prior computed tomography (CT) scan of the Veteran's lumbar spine indicated spondylosis, as well as degenerative disc disease.  

The Veteran underwent a VA spinal examination in March 2010, during which he reported that his back pain was severe and not fully alleviated by his previous surgery.  He further reported that his lower back disability had affected his lifestyle, precluding him from walking or sitting for longer than five minutes and from sleeping comfortably in a bed, as well as considerably slowing his walking speed.  The Veteran also affirmed experiencing spinal pain, spinal stiffness, back spasms, and radicular symptoms, greater in the right lower extremity than the left.  However, he denied experiencing arm or leg weakness or numbness or any urinary or bowel symptoms. 

On physical examination, the examiner noted that the Veteran had an abnormally slow gait that evidenced he was favoring his right side.  The Veteran also demonstrated lumbar spinal and muscular tenderness to palpation and lumbar spasm, but no evidence of erythema, atrophy, or guarding. On range of motion testing, the Veteran demonstrated lumbar flexion from 0 to 60 degrees; extension from 0 to 15 degrees; left and right lateral flexion from 0 to 20 degrees; and left and right lateral rotation from 0 to 20 degrees.  (In an later addendum to this examination, the examiner stated that the Veteran had no additional functional loss during flare-ups or on repetitive use.)  The Veteran demonstrated normal reflexes but some diminishment in his lower extremity strength, and straight leg raise testing was positive for radicular pain below the knee bilaterally.  The examiner accordingly diagnosed the Veteran with lumbar degenerative joint disease and radiculopathy.  An October 2010 VA treatment record reflects the Veteran's report of chronic stable back pain, unalleviated by prior steroid injections, as well as his use of a back brace to treat his symptoms.  

The Veteran was afforded another VA examination in March 2011, during which he again reported experiencing daily back pain with right leg radicular symptoms, but no bowel or bladder symptoms.  He further reported that due to his lower back disorder, he could not walk or sit for longer than ten minutes or stand for longer than five minutes.  On physical examination, the Veteran demonstrated a kyphotic posture with decreased lumbar lordosis and a slow gait.  He further demonstrated spinal and muscular tenderness to palpation and guarding, but no spasm, erythema, or atrophy.  On range of motion testing, the Veteran demonstrated lumbar flexion from 0 to 70 degrees; extension from 0 to 10 degrees; left lateral flexion from 0 to 10 degrees; right lateral flexion from 0 to 15 degrees; and right and left lateral rotation from 0 to 10 degrees.  The examiner opined that the Veteran had no additional limitation of motion due to functional loss during flare-ups or on repetitive use.  The Veteran demonstrated diminished reflex testing but normal sensation.  He reported using a back brace and experiencing bilateral lower leg numbness; however, straight leg raise testing was negative bilaterally.  The examiner noted that based on the results of Veteran's responses to the Waddell Nonorganic Physical Signs test, he had some conscious or unconscious pain magnification behavior.

In October 2011, the Veteran underwent another VA spinal examination, during which he reported that his lower back symptomatology had remained largely unchanged since his previous examination in March 2011.  On range of motion testing, the Veteran was noted to have more than 90 degrees of forward flexion and 20 degrees of extension.  After repetitive testing, the Veteran demonstrated 70 degrees of flexion and 10 degrees of extension.  The examiner noted that the Veteran was unable to perform lateral flexion or rotation exercises due to the recurrence of his severe Meniere's disease.  (Indeed, the Veteran's medical records indicate his contemporaneous treatment for his Meniere's disease.)  The examiner stated that the Veteran's functional loss after repetitive use was manifested by  limited, weakened, and painful movement.  The examiner found no evidence of pain on palpation of the Veteran's lumbar muscles or spine and no evidence of muscle spasm.  The Veteran had normal strength and sensory testing, but demonstrated absent knee and ankle reflexes bilaterally.  Additionally, straight leg raise testing revealed positive results for the left lower extremity, but negative results for the right lower extremity.  No diagnosis of radiculopathy was made during the examination.

In May 2012, the Veteran participated in a Board hearing, during which time he testified that the severity of his service-connected lower back disability has remained consistent throughout the appeal period and that he experiences severe, chronic back pain, muscle spasms, fatigability, and incapacitating episodes.  The Veteran also reported experiencing radicular symptoms in both of his lower extremities, manifested by numbness and pain.

After reviewing all of the evidence of record, the Board finds that the Veteran's lower back disability is more appropriately represented by a 20 percent disability rating throughout the entire rating period.  The Board notes that the Veteran's current staged rating appears to have been assigned based on the results of the Veteran's March 2010 VA examination.  However, as there are no prior VA examinations of record or recorded range of motion findings during the applicable rating period, and the Veteran has testified that his symptoms have remained consistent throughout his appeal, the Board concludes that the Veteran's lumbar spine disability should be afforded a single comprehensive disability rating.

At the outset of this analysis, the Board notes that although the Veteran reported during his recent Board hearing that he has experienced frequent incapacitating episodes of his back pain.  The frequency of incapacitating episodes of a lumbar spine disability is the basis for assigning disability ratings pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the Board concludes that the Veteran's back disability is not eligible for consideration under this rating criteria.  As outlined above, an "incapacitating episode" for VA rating purposes is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  As no prescriptions of bed rest are of record or have been reported by the Veteran, it is more advantageous to the Veteran to evaluate his disability under the General Rating Formula for Diseases and Injuries of the Spine.

Applying the provisions of the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that a 20 percent rating should be assigned based on the 2010 and 2011 VA examiners' reference to the Veteran's abnormal gait, the objective finding of lumbar spasm during the Veteran's 2010 VA examination, the Veteran's reports of experiencing frequent muscle spasms, and the March 2011 VA examiner's finding that the Veteran has a kyphotic posture with decreased lumbar lordosis.  As outlined above, one of the bases for assigning a 20 percent rating is evidence of muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

However, the Board does not find that the evidence of record reflects a basis for awarding a disability rating in excess of 20 percent.  In that regard, the objective range of motion findings of record exceed those required for even a 20 percent evaluation and do not support the award of a 40 percent evaluation.  In that regard, the Veteran has demonstrated at least 60 degrees of forward flexion throughout the rating period, including a range of flexion recorded after repetitive motion during the Veteran's October 2011 VA examination.  The Veteran has also demonstrated at least 10 degrees of extension, including after repetitive range of motion testing.  Moreover, the Veteran has demonstrated a combined thoracolumbar range of motion of 155 degrees during his 2010 VA examination and 125 degrees during his March 2011 VA examination, which far exceed the rating criteria for a 40 percent rating.  Likewise, there is no suggestion of record that the Veteran's spine is ankylosed.  Thus, the evidence of record fails to reflect a basis for awarding an evaluation in excess of 20 percent.

The Board has also considered the Veteran's entitlement to an increased disability rating based on his functional loss resulting from his service-connected lumbar spine disability, pursuant to the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has reported experiencing functional loss in the form of flare-ups of his lumbar spine disability and a decreased tolerance for prolonged standing, sitting, and walking.  The Veteran has also reported a diminished ability to engage in certain physical.  Moreover, the record reflects that some objective conclusions that the Veteran experiences an additional functional impairment during a flare-up of his lumbar spine disability or on repetitive use (although the conclusion that the Veteran has objective evidence of functional loss is not a unanimous finding among the Veteran's VA examiners).  However, to the extent that the degree of this additional functional impairment was recorded during the Veteran's October 2011 VA examination, the resulting additional limitation of motion does not suggest a basis for awarding further compensation.  Rather, the Veteran's decreased ranges of motion, as recorded during his October 2011 VA examination, exceed those contemplated by his currently-assigned 20 percent evaluation.  As such, the Board finds that the Board's assignment of a 20 percent evaluation throughout the rating period adequately contemplates any additional functional impairment due to flare-ups or repetitive use.

Thus, a 20 percent evaluation, but not more, is warranted for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability throughout the rating period.

With regard to the neurological manifestations of the Veteran's service-connected lumbar spine disability, the Veteran has repeatedly denied experiencing any bladder or bowel impairments related to his lumbar spine disability, but he has reported and been diagnosed with radiculopathy of his bilateral lower extremities, as noted during his 2010 VA examination.  Moreover, this diagnosis is consistent with the Veteran's testimony during his recent Board hearing that he experiences ongoing bilateral radicular symptoms.  Accordingly, the Board finds that separate compensable ratings should be awarded for his radiculopathy of each lower extremity.  However, as the objective evidence of record fails to reflect that his radiculopathy is productive of more than mild incomplete paralysis of the sciatic nerve, the Board concludes that 10 percent ratings for each lower extremity are warranted.  In that regard, while the Veteran has recently reported experiencing ongoing radicular symptoms, his earlier treatment records reference only referred back pain manifesting in his right lower back, with an assessment that his radicular symptoms have resolved.  Additionally, the Veteran had negative results of bilateral straight leg raise testing during his March 2011 VA examination, and negative results of his right straight leg raise testing during his October 2011 VA examination.  Additionally, no diagnosis of radiculopathy was rendered in conjunction with either of the Veteran's 2011 VA examinations.  

Accordingly, 10 percent evaluations, but not more, are awarded for the Veteran's radiculopathy of his bilateral lower extremities.  

The Board notes that the VA examinations of record reflect that the Veteran has a surgical scar related to his 2006 lumbar laminectomy.  However, as the Veteran was awarded a compensable evaluation for this scar in an unappealed March 2011 rating decision, his scar evaluation is not within the purview of this appeal.  

Thus, the Board has addressed the appropriate schedular evaluations for the orthopedic and neurological manifestations of the Veteran's service-connected lumbar spine disability.  However, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the orthopedic and neurological manifestations of the Veteran's lumbar spine disability, as his lumbar spine disability is productive of pain, limitation of motion, and functional impairment, manifestations that are contemplated in the relevant rating criteria.  Thus, the Board concludes that the schedular rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability, and referral for consideration of extraschedular rating is not warranted.

The Board further acknowledges that the evidence of record reflects that the Veteran is currently unemployed.  However, in his recent Board hearing, the Veteran and his representative specifically indicated that the Veteran is not seeking entitlement to a total disability rating based on individual unemployability (TDIU) as part and parcel of his increased rating claim on appeal, as he does not assert that he is unemployed due to his service-connected lumbar spine disability.  Rather, the Veteran clarified that he had elected to retire in order to spend more time with his family members.  Therefore, the Board need not discuss the Veteran's entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent disability rating for the orthopedic manifestations of a lumbar spine disability is assigned throughout the rating period.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent disability rating is assigned for radiculopathy of the left lower extremity.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent disability rating is assigned for radiculopathy of the right lower extremity.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


